FILE COPY

                                                                              NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS
                                                                              HIDALGO COUNTY
  GINA M. BENAVIDES

                                     Court of Appeals
                                                                              COURTHOUSE ANNEX III
  NORA L. LONGORIA
                                                                              100 E. CANO, 5TH FLOOR
  LETICIA HINOJOSA
                                                                              EDINBURG, TEXAS 78539
                                                                              956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                Thirteenth District of Texas               956-318-2403 (FAX)

                                                                              www.txcourts.gov/13thcoa

                                           February 16, 2017

      Hon. Mike Denton                               Hon. Rickey Jones
      Judge, County Court At Law No. 4               Campbell Jones & Marsaw LLP
      Travis County Courthouse                       1910 Pacific Ave, Suite 15100
      P. O. Box 1748                                 Dallas, TX 75201
      Austin, TX 78767                               * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:          Cause No. 13-16-00392-CR; 13-16-00393-CR
                   Tr.Ct.No. C-1-CR-15-218478; C-1-CR-15-218479
      Style:       Marcus Esede Ali v. The State of Texas

      Dear Sir/Madam:

               Enclosed please find copy of an order issued by this Court on this date.

                                                 Very truly yours,


                                                 Dorian E. Ramirez, Clerk


      Enc.
      cc: Hon. Giselle Horton (DELIVERED VIA E-MAIL)
           Hon. David A. Escamilla (DELIVERED VIA E-MAIL)
           Hon. Dana DeBeauvoir (DELIVERED VIA E-MAIL)